Name: Decision of the EEA Joint Committee No 37/94 of 15 December 1994 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: technology and technical regulations;  health; NA;  European construction;  deterioration of the environment
 Date Published: 1994-12-31

 31.12.1994 EN Official Journal of the European Communities L 372/10 DECISION OF THE EEA JOINT COMMITTEE No 37/94 of 15 December 1994 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 7/94 of 21 March 1994 amending Protocol 47 and certain Annexes to the EEA Agreement (1); Whereas Commission Regulation (EC) No 1430/94 of 22 June 1994 amending Annexes I, II, III and IV of Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residues limits of veterinary medicinal products in foodstuffs of animal origin (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 14 (Council Regulation (EEC) No 2377/90) of Chapter XIII of Annex II to the Agreement before the adaptation:  394 R 1430: Commission Regulation (EC) No 1430/94 of 22 June 1994 (OJ No L 156, 23. 6. 1994, p. 6). Article 2 The texts of Regulation (EC) No 1430/94 in the Finnish, Icelandic, Norwegian and Swedish languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 February 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 15 December 1994. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 160, 28. 6. 1994, p. 1. (2) OJ No L 156, 23. 6. 1994, p. 6.